UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


RAYMOND CARR,

                        Plaintiff,                              MEMORANDUM AND ORDER

                                                                20-CV-01114     (AN|p^.(VBK
                        -V-
                                                                                 INCf.ERK'SOrnCE
                                                                            us DiSlRiCT CCL'l-il E.D.N.Y.
SOCIAL SECURITY OFFICE,
                                                                            ★           /$ 2020 i,
                        Defendant.
                                                                            BROOKLYN OFFICE
                                                   -X

ANN M. DONNELLY, United States District Judge:

         The plaintiff brings this pro se civil rights action against the Social Security office located

on Montague Street in Brooklyn, New York, claiming that he was harassed and attacked when he

tried to apply for a social security card. (ECF No. 1.) The plaintiffs request to proceed informa

pauperis is granted solely for purposes of this Order. (ECF No. 2.) The action is dismissed for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B), with leave to replead as set forth

below.


                                     STANDARD OF REVIEW


         A complaint must plead "enough facts to state a claim to relief that is plausible on its face."

Bell Atl. Corp. v. Twombly,550 U.S. 544, 570(2007). A claim is plausible "when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Matsonv. Bd ofEduc.,63\ F.3d 57, 63(2d Cir. 2011)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). While "detailed factual allegations" are not

required,"[a] pleading that offers 'labels and conclusions' or 'a formulaic recitation of the

elements of a cause of action will not do.'" Iqbal, 556 U.S. at 678 (quoting Twombly,550 U.S. at

557).


                                                    1
        A pro se complaint is held "to less stringent standards than formal pleadings drafted by

lawyers[.]" Erickson v. Pardus,551 U.S. 89, 94(2007)(per curiam)(quoting Estelle v. Gamble,

429 U.S. 97, 106(1976)); see Harris v. Mills, 572 F.3d 66, 72(2d Cir. 2009)(noting that even

after Twombly,the court "remain[s] obligated to construe a pro se complaint liberally").

Nonetheless, under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action where it is satisfied that the action "(i) is frivolous or malicious;(ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief." An action is "frivolous" when either:(1)"the 'factual contentions are clearly

baseless,' such as when allegations are the product of delusion or fantasy"; or(2)"the claim is

'based on an indisputably meritless legal theory.'" Livingston v. Adirondack Beverage Co., 141

F.3d 434,437(2d Cir. 1998)(quotation and citation omitted).

                                             DISCUSSION


       The plaintiff says he went to the Montague Street Social Security office on January 27,

2019 to obtain a copy of his social security card. (EOF No. 1 at 4-5.) He says he was eating

breakfast in the office when he was pepper sprayed and attacked. {Id.) He asks for thirty-five

million dollars in monetary damages {id. at 5), and asks if he can receive some of this money "up

front." (EOF No. 4.)

       I construe the plaintiffs complaint as an action pursuant to Bivens v. Six Unknown Named

Agents ofFederal Bureau ofNarcotics, 403 U.S. 388(1971). Bivens governs violations by

persons acting under color offederal law and is analogous to 42 U.S.C. § 1983, which governs

actions against persons acting under color of state law. See Tavarez v. Reno,54 F.3d 109, 110(2d

Cir. 1995)("[F]ederal courts have typically incorporated § 1983 law into Bivens actions.");

Thomas v. Ashcroft, 470 F.3d 491,496(2d Cir. 2006)("A plaintiff bringing a claim under Bivens
must allege that he has been deprived of a constitutional right by a federal agent acting under color

offederal authority.").

       The plaintiffs claims against the Social Security office are precluded. A Bivens claim

against a federal agency is essentially a suit against the United States, and Bivens actions against

the United States are barred under the doctrine of sovereign immunity. Robinson v. Overseas

Military Sales Corp.^ 21 F.3d 502,510(2d Cir. 1994); see also Moore v. Soc. Sec. Off., No. 17-

CV-7114,2017 WL 6463009, at *1 (E.D.N.Y. Dec. 15, 2017)(sovereign immunity barred claims

against Social Security office); Gault v. Soc. Sec. Administration, No. 17-CV-703,2017 WL

1655192, at *2(E.D.N.Y. May 2,2017)(same). If the plaintiff wants to bring Bivens claims

against the people who allegedly attack him, he must allege facts showing each person's direct and

personal involvement in the alleged constitutional deprivation. See Arar v. Ashcroft, 585 F.3d 559,

569(2d Cir. 2009)("a plaintiff in a Bivens action is required to allege facts ... that the defendants

were personally involved in the claimed constitutional violation."); Purcell v. Dasalva, No. 19-

CV-1695,2019 WL 1331626, at *2(S.D.N.Y. Mar. 25,2019)(same). The plaintiff does not name

or identify any ofthe people who allegedly attacked and harassed him.

                                          CONCLUSION


       Accordingly,the complaint filed, informa pauperis, is dismissed for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B). The Court grants the plaintiff leave to file an amended

complaint within thirty days of this Order. All proceedings are stayed for thirty days or until

further order of the Court and no summons will be issued at this time. Ifthe plaintiff does not file

an amended complaint within the time allowed or show good cause why he cannot comply, the

Clerk of Court is respectfully directed to enter judgment and close this case.

       If the plaintiff chooses to file an amended complaint, he must name as defendants anyone

who had personal involvement in the action he alleges in the amended complaint. See Iqbal, 556
 U.S. at 676. If the plaintiff wishes to bring claims against a defendant and does not know the

 defendant's name, he may identify each ofthem as John or Jane Doe. In the statement of claim,

the plaintiff must provide a short and plain statement of the relevant facts supporting each claim

against each defendant named in the amended complaint. To the extent possible, the plaintiffs

amended complaint must allege what each defendant did or failed to do, give the date and time and

location of the relevant event, and describe how each defendant's acts or omissions violated his

rights. The plaintiff is encouraged to contact the City Bar Justice Center Federal Pro Se Legal

Assistance Project for free limited scope legal assistance.'

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore informa pauperis status is denied for the purpose of any appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



             SO ORDERED.


                                                                          s/Ann M. Donnelly


                                                                        ANN M. DONNELLY
                                                                        United States District Judge

Dated: Brooklyn, New York
             March 18, 2020




'The Clerk ofthe Court will mail a copy of the Pro Se Legal Assistance Project flyer attached to this Order to the
plaintiff.
                                                           4
                                             CITY BAR
                                             JUSTICE
                                             CENTER



  The Federal Pro Se Legal Assistance Project at the Brooklyn Federal Courthouse

  The Federal Pro Se Legal Assistance Project Is a free service offered by the City Bar
  Justice Center of the New York City Bar Association. The Legal Assistance Project
  provides information, advice, and limited-scope legal assistance to people proceeding
  pro se (without lawyers) in federal civil cases in the Eastern District of New York. The
 Legal Assistance Project is part of the City Bar Justice Center(GBJC)and the Project's
 attorney works for the GBJC. The Project is not part of the United States District Gourt.

 Services We Can Provide
 The Legal Assistance Project attorney can explain court procedures and rules involved
 in your case, give you information about legal rights and responsibilities, provide limited-
 scope legal advice, and help you prepare some of your court papers. The Legal
 Assistance Project attorney can also make referrals to legal, government and social
 services. Limited scope means that even though the Legal Assistance Project attorney
 may provide information, advice and some legal help, she will not be the lawyer
 representing you on your case. You will still be acting as your own lawyer unless you
 obtain a lawyer later.

 Who Can Use Our Services?
 Anyone who cannot afford a lawyer and is representing himself/herself as a plaintiff or a
defendant in a civil case in the U.S. District Gourt for the Eastern District of New York,
or who is preparing to file a case in this district may use our services. If you already
have a lawyer representing you, or if you can afford to hire a lawyer, this service is not
available to you.

Appointments and Hours
The Legal Assistance Project attorney can meet with you by appointment. Our office is
located on the ground floor of the United States courthouse at 225 Gadman Plaza East,
Brooklyn, NY, Room N-108.

Appointments are available Mondays through Thursdays.

How to make an appointment
You can make an appointment by calling 212-382-4729 or by signing up on the
appointment list in the waiting area of the GBJG Legal Assistance Project office.




               42 West 44th Street New York, NY 10036-6604 • www.cltybarjusticecenter.org
